OFFICE   OF THE   ATTORNEY    GENERAL     OF TEXAS
                                       AUSTIN


@ALa c. MANN
,“U.. ..**.A&


            Eon. E.G. Towle, Opt. D.
            3tut.eDoarC 0r XXminers in Optoxiietry
            Auatic, Texas
            Dear Lr. Toxfle:




                          Se are in re                    etter 0r June
                lath, requestLq an op                     epurtrnent,ro-
                gwdingthe aiithorltyo                       d 0r acarnin-
                ers 0r optomtry to rer                       ror exedna-
                tion on the gro



                                                            or   the   ROVES-
                ed civil St




                                         sbil   bc entirely fair
                     recb&zed school of cjptom3try. All Q>-
                     -Jlicaztsexaeinod ot the mm   time silall
                     be c:vm lCier:tlc;~l           The board
                                        cLtiesticr,s.
                     cay rerkze to a&At ycrsons to its exacin-
                     atlou or to issue liox~~es for 3ny or tte
                     r0iio;eg r;3as03sz
Hon. H.C. Towle, Puce 2

          *I. The preae::tationto the board of
     any untrue atatment or any dooumht or toa-
     t&my   uhiob was illegally or traudulently
     obtalsed, or when fraud or deoelt hna been
     pmotloed in pesalng the exanlnatlon.
          "2. Conviction OS a relony, or or a
     mface=eanor whloh lr,volvoanoral turpitude.
          "3. Other ,gosaly unprofessionalor
     dishonorable conduct of a oharaoter likely
     to deceive or defraud the p&bllo, or ror
     habits of 1ntc;;zparsnc.e
                            or drug addlotlon.
     my appllaant who may be rzruaed an oxamin-
     atlon or a Ucense, after legal notloe and
     a full and lmpsrtial hoarlag, shall have
     his ri@t or action to have suoh issue
     triad in the district court or any ocmnty
     ln zrhlohone of the &embers of the board
     shall rus:de."
           AS we intarpret this statute, the bomd
nay by fair and reasonable exercise of dlscretlon,
r;ake rhdhgt3 rc~ardine the fpduriOtlti00a Of the ap-
pllcant. It 1s stated In your inquiry that the bonrd
has found the a?pllcsnt hna heretorore nlarepreaent-
ed iocta re+rdine his prior expcrI.enoesnd train-.
Tho board has rwther round rr03 its observation 0r
the agplloant, that by reason of said untrue state-
rents and other oocduot, he has baen guilty of g.ro+s-
ly unproiesalonal or dishonest oonduct of a ohmacter
likely to deceive or defraud the public.
          The rlndi.h@ oi your board are preauolptlve-
ly car;-eotaccording to the principle obtaining in
respect to adrnlnlstr:~tlve
                          bosrde gonerally.
     see Shap~e v. kailroad Coztisalon 13 Tes.
      521, '73S.?;.(26) 305.
          It is our opinion, therdore, that your
board my refuse to atit a person to its exazilnation
            a license to subh psrsm in the race of
or to 13jliue
lion. H.C. Towls, P-&e 3

fFn$lnG~ on the part ai the bobwd as to prevlou8 un-
true etatezxentsand unprof~salonalor dlshonorable
oonduot or a oharaoter likely to deceive or dafraud
the ?i;bllo.
                             Your8 vary truly
                            ATTCRX~ GIZNZRALOF TQAS




APPROVEDJUkl22, 19%


ATTORNEY.GENF3A.LOi TEXAS